DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claims 1 and 4-20 remain pending and under prosecution.  Claims 1 and 4-20 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to Claims 1 and 15, the claims appear to recite as the invention: a first detector with an optical blocking filter to detect all wavelengths reflected from the skin by two or more wavelengths from a light source that are averaged, and a second detector to detect wavelengths reflected that were not detected by the first detector and including using an angle limiting filter on said other (i.e. not detected by the first detector) wavelengths of light, and then subtracting the second detected signal from the first detected signal.
 However, the invention as disclosed is drawn toward measuring target wavelengths by having the second detector not being able to detect a target wavelength, i.e. the target wavelength is blocked, while the first detector does detect all wavelengths including the target wavelength, and then subtracting the output from the second detector from the first detector’s output.  In other words, the detector that provides a filtered/blocked output is subtracted from the detector output that does not provide any optical blocking.  Thus, the first detector would detect two or more wavelengths, and the second detector would detect the same wavelengths as the first detector minus the target wavelength that is blocked.  However, this does not appear to be claimed.  
The claims appear to recite the opposite of what is found in the disclosure: there is no overlap in wavelengths between the detected signal of the first and second detectors, since the second detector is recited as detecting wavelength not detected by the first detector.  It is unclear if the second detector detects overlapping wavelengths that are also detected by the first detector (see 112(b) rejection below).
Furthermore, Claims 1 and 15 recite “subtracting…wavelengths of light detected by the second light detector from…wavelengths of light detected by the first light detector.”  In other words, the claims recite that the wavelengths detected by the second light detector (that are not detected by the first light detector) are subtracted from the wavelengths that are detected by the first light detector, which includes the optical blocking filter.  Again, this does not match what is disclosed as the invention at hand, because the invention as best understood, provides for the subtraction of the detector output that does include the optical blocking filter from the other detector output.
Thus, there is a lack of clarity about the invention being claimed in general (see 112b rejections below), and specifically, regarding the blocking aspect as it pertains to the invention as best understood.  Currently, it appears that the claims do not recite the invention as disclosed and best understood.
If the current recitation does have support in the specification, applicant is requested to point to the portions of the disclosure providing such.  Without showing of support, this recitation of the claims is considered new matter.  Also refer to 112(b) rejections below.

In regard to Claims 1 and 15, the recitation that the first detector detects wavelengths that are “averaged in the first detected signal” is not supported by the disclosure.  Specifically, the specification only provides one citation for the averaging in paragraph 0062 of the publication: “average of the resulting signals from different detector pairs can be used.”  The word “average(d)” does not appear anywhere else in the disclosure.  The recitation in the claims does not state that the averaging results from the output of the detector pairs, each detecting a different target wavelength.  Instead, the claims recite that the first detector detects multiple wavelengths and that these are averaged. This is not supported and therefore constitutes new matter.
In regard to Claim 20, the claim recites that the second light detector is covered with a filter such as dichroic mirror or reflector to block/eliminate a target wavelength.  Since Claim 1 already recites the first light detector with said optical blocking filter, the specification does not have support for both the first and second light detector having filters, as indicated in paragraphs 0048, 0054, and 0084 of the publication.  Again, the disclosure provides only for one light detector to have the optical blocking filter to filter target wavelengths, i.e. one of the first or second light detector.  Thus, the claim appears to be new matter.
Claims 4-14, and 16-19 are rejected by virtue of dependence on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1 and 15, there is much confusion regarding terms relating to “filtered limited two or more wavelengths of light” as detected by the second light detector, which is recited multiple times in the claims.  This will be elaborated upon using the element numbers illustrated in the graphic below as a reference.


    PNG
    media_image1.png
    589
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    829
    media_image2.png
    Greyscale


There is an antecedent basis issue with #1, which recites “the filtered limited two or more wavelengths of light.”  Given the use of antecedent basis “the,” it is unclear if #1 refers to light that that was detected and/or filtered by the optical blocking filter on the first light detector or something else.  Up until this point of the claim, no other filter has been introduced except the optical blocking filter.  However, as the claim recites that that the second light filter “detects the filter limited two or more wavelengths of light…that were not blocked or prevented by the optical blocking filter,” the latter interpretation appears to contradict the claims.  Therefore, the use of antecedent basis is unclear and confusing.  It is unclear how the two or more wavelengths of light are “filter limited” in #1.  It is unclear what filtered limited two or more wavelengths are being referred to.
The second instance in #2 introduces further confusion as it recites “a” filter limited two or more wavelengths of light.  It is now unclear if this instance in #2 is the same or different from that in #1.  Furthermore, it is unclear how this filter limited two or more wavelengths of light is produced.
The third instance in #3 is further confusing because it is unclear if this instance is referring to that of #2 or #1.  #3 also appears to state that the filter limited two or more wavelengths is produced using an angle limiting filter.  However, it is unclear if the angle limiting filter what is referred to given the antecedent basis, which might refer to instance #1 and #4, which do not seem to refer to the angle limiting filter.
Therefore, it is unclear what continuity and/or difference exists between #1, #2, #3, #4, #4, #5, #6 of filter limited two or more wavelengths of light.  Clarification as well as consistent use of antecedent basis is requested.
Claims 11, 17, and 18-19 also recite the same limitation and thus are indefinite for the same reasons.  Clarification is requested.

Further regarding Claims 1 and 15,
As indicated in the 112(a), it is unclear if there is any overlap in wavelengths detected by the second light detector as well as by the first light detector from the two or more wavelengths of light, given that the claims merely recite that the second light detector “detect[s]…wavelengths of light from the light source that were not blocked or prevented by the optical blocking filter.”  Clarification is requested.  In the rejection that follows, it is assumed that an overlap exists, as disclosed in the specification.
The recitation of the limitation regarding the second light detector using an angle limiting filter associated with the optical blocking filter “configured to block or eliminate a certain at least one wavelength of at least one particular arrival angle of the detected filter limited two or more wavelengths” is indefinite because it is unclear if that limitation in quotations refers to the optical blocking filter or the angle limiting filter.  While it is assumed that the limitation refers to the angle limiting filter, clarification is requested.
The recitation of the blocking ambient light (bottom of first page) is indefinite because it is unclear if the ambient light is being filtered by the optical blocking filter, the angle limiting filter, or something else.  Also see the 112(b) rejections above regarding the terms “filter limited two or more wavelengths.”  While it is assumed that the claim means to recite the angle limiting filter blocks ambient light, clarification is requested.
It is unclear what relationship or distinction, if any, exists between the recitation of “ambient light” vs. “a particular (target) wavelength,” since the wavelength of ambient light depends on the environment and is not necessarily defined by frequency.  Thus, it is unclear what constitutes the ambient light as recited by the claim and how that is blocked vs. how the particular target wavelength is blocked.  As best understood, the invention relies upon blocking a target wavelength, which could be one frequency, or could be ambient light, but would not include both, as disclosed by the specification.  However, clarification is requested.  
It is unclear what role the plurality of detector pairs play in terms of which wavelengths to detect or block.  As best understood, each pair of detectors senses light of a different target wavelength.  Further, each detector of the pair is used to detect light differently (see 112(a) rejection above).  However, this has not been currently recited, which would lead to possible multiple interpretations of the detection of light that are not supported by applicant’s disclosure.  Clarification is requested.
It is unclear what steps are referred to by “performing wavelength selection to determine a physiological measurement result.”  As best understood, the wavelength selection occurs with deciding which wavelengths should be blocked.  However, clarification is requested.

In regard to Claim 1, it is unclear if and what difference exists between “light emitting diode” and “a light source” (line 3).  Clarification is requested.
In regard to Claim 18, The term “sufficiently” is a relative term which renders the claim indefinite. The term “sufficiently wavelength selective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is indefinite.
In regard to Claims 18-19, it is unclear in what manner the plurality of detector pairs allow simultaneously detection of the two or more wavelengths, as recited.  As best understood, applicant’s disclosure provides support for simultaneously detecting with each detector pair a first and second target wavelength; however, an interpretation of the first and second detector of a pair simultaneously detecting does not have support.  Clarification is requested.
In regard to Claim 20, it is unclear if “a filter comprising a dichroic mirror/reflector” is the same or different filter introduced in Claim 1 regarding the second light detector.  Also see 112(a) rejection above.
Claims 4-14, and 16-17 are rejected by virtue of dependency on Claims 1 and 15.
Given the numerous 112 rejections above, it is noted that the art rejection below presumes the invention as disclosed in the specification:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10, 11, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US Pub No. 20050035304) in view of Koyrakh (US Pub No. 20100164612), Genoe et al (US Pub No. 20080312517), Schaefer et al (US Pub No. 20160015302), and Cho (US Pub No. 20080200823).

In regard to Claims 1, 13, and 15, Colvin et al disclose a sensor comprising: 
at least one light emitting diode 118, best seen in Figure 1 (0024);
emit by the apparatus two or more wavelengths of light with a light source (118, ambient -- 0024)
detect using a first light detector 120a and a second light detector 120b said two or more wavelengths of light from the light source reflected from at least one of skin/tissue of a user (light source in addition to ambient light which would contain all wavelengths, i.e. at least two wavelengths, as is known in the art), best seen in Figure 1, provide to the apparatus at least one target wavelength of the two or more wavelengths to produce a physiological measurement result, step 812 in Figure 8, and
block with an optical blocking filter 134, best seen in Figure 1, and 
a manner of operation wherein the first light detector is configured to detect light that enters the sensor to produce a first detected signal (light with source on 0046-0048, 0053-0054, 0062-0065), and blocking the light source, i.e. target wavelength, to detect a filtered light to produce a second detected signal, i.e. signal with only ambient light (0046-0048, 0053-0054, 0062-0065), 
the sensor further comprising a subtraction element configured to subtract the second detected signal from the first detected signal to produce a subtracted signal necessarily using correction algorithms, wherein the subtracted signal is a sensor signal usable for producing a physiological measurement result, i.e. without the effect of the ambient light and thus noise and artifacts, best seen in Figure 8 (0046-0048, 0053-0054, 0062-0065). 
Given the 112(b) rejection above, it is also submitted that the wavelength selection as desired is used to determine the physiological measurement.

However, Colvin et al do not expressly disclose an optical blocking filter comprising an angle limiting filter associated with the optical blocking filter configured to block the target wavelength to the sensor to produce the filtered light, sensing the second detected signal using the second light detector, the pair of detectors to allow simultaneous detection of the two or more wavelengths, and averaging the two or more wavelengths in the first detected signal.
Koyrakh teach that it is well-known in the art to provide an optical blocking filter (notch or band-stop filter) to effectively isolate an interference signal by using the blocking filter to block the desired component and subtracting it from a signal that also includes the interference signal (0021-0022, 0024-0025, 0049, 0075, 0077).  This is similar to the manner that Colvin et al uses except that Colvin et al merely turn the light source, i.e. target wavelength, off to obtain the signal with only the noise, i.e. ambient light.  
Since Koyrakh disclose an equally as effective means of determining the interferences signal, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the on/off manner of Colvin such that an optical blocking filter is configured to block the target wavelength (of the light source) to the sensor to produce filtered light as taught by Koyrakh, and sensing the second detected signal using the second light detector as already taught by Colvin, as an equally as effective manner of providing for the second signal that provides an output of the ambient light only.  Furthermore, it would have been obvious to use one detector for the first signal and the second detector for the second signal to enable the optical blocking filter to be coupled to the detector without interfering with the function of the first detector, such that in combination, Colvin and Koyrakh disclose a method comprising: detecting two or more wavelengths of light reflected from at least one of skin or tissue of a user in a physiological measurement sensor, wherein the detecting is using a first light detector and a second light detector; using the first light detector to detect detecting light that enters the physiological measurement sensor to produce a first detected signal, wherein the detecting the light is using the first light detector; filtering the light that enters the physiological condition sensor by blocking a target wavelength of the two or more wavelengths of light with an optical blocking filter to produce filtered light; detecting the filtered light to produce a second detected signal, wherein detecting the filtered light is using the second light detector; subtracting the second detected signal from the first detected signal to obtain subtracted signal, wherein the subtracted signal is a sensor signal that produces a physiological measurement result.
Schaefer et al teach that it is well known in the art to provide an analogous device as Colvin comprising an optical blocking filter with an angle limiting filter (LAS) associated with the optical filter, i.e. bandpass filter, configured to limit the arrival angle of light entering the optical blocking filter and a first light detector 112 and a second light detector 110 to improve the accuracy of the sensor by reducing transmission of light having high angles of incidence, best seen in Figure 9 (abst, 0012, 0014, 0035, 0038, 0042, 0043).
In regard to Claims 11 and 17, Schaefer et al disclose the optical blocking filter comprising the angle limiting filter to limit to the particular arrival angle of the two or more wavelengths of light limit comprises filtering an undesirable arrival angle of light that passes through the angle limiting filter and is entering the second light detector (abst, 0012, 0014, 0035, 0038, 0042, 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Colvin as modified by Koyrakh such that the second light detector comprises an angle limiting filter as taught by Schaefer et al to limit to the particular arrival angle of the two or more wavelengths of light limit – which would thus include ambient light -- and thus prevent an undesirable arrival angle of light and improve the accuracy of the sensor.
In regard to Claim 1, Genoe et al teach that it is well known in the art to provide an analogous device comprising at least two detectors to measure light reflected from at least one of skin or tissue of a user, having an LED as well at least one amplifier, to detect a physiological measurement (0036, 0042-0043, 0051, 0083, 0090, 0096-0098, 0101, 0102-0103, 0105, 0119).  
In regard to Claims 1, 15, and 18-19, Genoe et al teach that it is well known in the art to provide at least a pair of analogous detectors being configured to be wavelength selective, i.e. broad absorption spectrum, such that there is simultaneous detection of two or more wavelengths of light as desired as an equally as effective mechanism to detect the desired wavelengths of light for the analogous analysis process (0098).
Therefore, it would have been obvious at the time of filing to modify the invention of Colvin as modified by Koyrakh and Schaefer et al to include at least one amplifier as taught by Genoe et al to adequately amplify the signals for use as well as have the pair of detectors to allow simultaneous detection of the two or more wavelengths as taught by Genoe et al to provide an equally as effective mechanism as that in Colvin to detect the desired wavelengths of light for the analysis process.
In regard to Claims 1 and 15, Cho et al teach that it is well-known in the art to provide an analogous physiological measurement device wherein at least two wavelengths are averaged in the detected signal to reduce signal to noise ratio (0057).  Since Colvin is already concerned with removing noise, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Colvin such that the wavelengths of light detected by the first light detector are averaged in the first detected signal as taught by Cho et al to enhance the signal to noise ratio.  Also see 112 rejection above.

Claim 5: Colvin discloses the subtraction element is digital (0046-0048, 0053-0054, 0062-0065). 
Claim 6: Colvin disclose a signal processing element 166, 710 configured to process the subtracted signal to produce the physiological measurement result (0046-0048, 0053-0054, 0062-0065).
Claim 7: Colvin discloses the first light detector 134a and the second light detector 134b comprise similar or identical characteristics, best seen in Figure 1.
Claim 8: Colvin discloses the first light detector and the second light detector are integrated components on a common substrate 170, best seen in Figure 1. 
Claim 10: Colvin disclose using a light-scattering material 114 so that the light that enters the apparatus passes through the light-scattering material prior to entering the first light detector and the second light detector (0038).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al, further in view of Imura (US Pat No. 4446871).
	Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al disclose the invention above but do not expressly disclose the subtraction element is an analog subtraction circuit 25 for the purpose for signal subtraction in an analogous sensing device to eliminate noise, best seen in Figure 3 (Col.4: 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the digital subtraction elements of Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al to use an analog subtraction circuit as taught by Imura as an equally as effective mechanism to perform the subtraction step already disclosed by Colvin in view of Koyrakh.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al, further in view of Spear (US Pat No. 5880461)
Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al disclose the invention above but do not expressly disclose the first light detector and the second light detector are connected in parallel with opposite polarities.  Spear teach that it is well-known in the art to connect two analogous light detectors in parallel with opposite polarities as an effective configuration to reduce noise (Col.1: 27-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al such that the first light detector and the second light detector are connected in parallel with opposite polarities as taught by Spear to provide another mechanism to reduce signal noise.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin 
in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al, further in view of Bernreuter (US Pub No. 20080015424).
	Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al disclose the invention above but do not expressly disclose the first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs forming a detector array.  Bernreuter teach that it is well-known in the art to provide an analogous sensor having first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs 31-34 D forming a detector array, best seen in Figure 8 as well as the device being a wearable device, best seen in Figure 16, as an effective configuration for the optical sensor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al such that the first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs as well as provide it on a wearable device as taught by Bernreuter to effectively provide a wearable solution to the optical sensor that can advantageously detect more light signals in the form of an array.  
It is noted that Genoe et al also disclose an array of light detectors (0036, 0042-0043, 0051, 0083, 0090, 0096-0098, 0101, 0102-0103, 0105, 0119).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin 
in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al, further in view of Smeeton et al (US Pub No. 20160054281).
Colvin in view of Koyrakh, Schaefer et al, Genoe et al, and Cho et al disclose the invention above but do not expressly disclose the second light detector covered with a dichroic mirror or reflector configured to block or eliminate a target wavelength. 
Smeeton et al teach that it is well-known in the art to provide a dichroic mirror among other types of filters to effectively block/eliminate wavelengths of light as desired in an analogous sensor (0183).
 Since Colvin already discloses blocking the light source to block/eliminate a target wavelength (0046-0048, 0053-0054, 0062-0065), it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the on/off manner of Colvin as modified by Koyrakh, Schaefer et al, Genoe et al, and Cho et al such that an optical filter such as a dichroic mirror as taught by Smeeton et al is used to effectively block or eliminate a target wavelength as desired.  Also see 112(a) rejection above.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As mentioned above, due to the numerous 112 rejections presented which prevent the metes and bounds of the invention from being clearly and properly ascertained, the rejection set forth assumes the invention operates as disclosed in the specification – one light detector is covered with the optical blocking filter and that output is subtracted from the output obtained from the other non-filtered light detector.
It is noted that the rejection once again relies on Colvin, which appears to meet the claims as elaborated above, especially since the claims appear to recite that ambient light is blocked by the angle limiting filter -- ambient light is sensed by both the first and second light detectors.  Also see 112(b) rejection above. 
Please note the new 112 rejections above.  It is noted that applicant’s response does not provide any specific explanation about how the newly submitted amendments overcome some previous 112 rejection and for that reason, some of the above may be similar to the 112 rejections previously presented.  These include: issues regarding the plurality of detector pairs and averaging the detected signal, the role of the detector pairs especially in light of the disclosure for detecting simultaneously wavelengths, and which wavelengths are detected by the second light detector vs. not.  Applicant is requested to specifically address each 112 rejection laid out above, which specifically spells out particular issues.
It is also noted that although applicant’s remarks point to support in the specification on p.1-2, the amended claims do not reflect the disclosure, as elaborated above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791

                  

/DEVIN B HENSON/Primary Examiner, Art Unit 3791